 
 
EXHIBIT 10.3
SCHEDULE B




NATIONAL PENN BANCSHARES, INC.
EXECUTIVE INCENTIVE PLAN
2010 PERFORMANCE GOALS AND AWARD SCHEDULE




Company Portion
Performance Criteria (Weight)
Threshold
 
Target
 
Maximum
 
1) Return on Average Assets Pre TARP (25%)
.34%
 
.38%
 
.60%
2) Return on Average Assets Pre TARP, Pre-Tax, Pre-Loan Provision (25%)
1.22%
 
1.36%
 
1.50%
3) 2010 Business Objectives (50 %)
Meets 3 of 5 objectives
 
Meets 4 of 5 objectives
 
Meets / Exceeds all objectives
           
Category
Percent of Base if Threshold is Achieved
 
Percent of Base if Target is
Achieved
 
Maximum Percent of Base for Company Portion Only
A
15%
 
50%
 
75%
AA
12%
 
35%
 
55%
B
10%
 
25%
 
40%
C
5%
 
15%
 
25%
           
Individual Award (Based on Individual Performance – % of base pay in addition to
% of base pay for Company Performance)
A
Plus or Minus 10%
AA
Range 0% to 20% - Target 5%
B
Range 0% to 20% - Target 7%
C
Range 0% to 20% - Target 10%



Example – Category C Participant with $200,000 salary (on the assumption that
the 3 company goals are achieved at the identical “Target” level and individual
performance is also achieved at “Target” level):
 
Company Goal 1
25% times 15% =
    3.75 %   $ 7,500  
Company Goal 2
25% times 15% =
    3.75 %     7,500  
Business Objectives
50% times 15% =
    7.50 %     15,000  
Company Subtotal
      15.00 %   $ 30,000  
Individual Goal
      10.00 %     20,000  
Combined Total
      25.00 %   $ 50,000                      



Parameters:
 
 
q
Company measures are independent.  Each threshold is independent of the other
two. However, the MOU self improvement plan objectives for 2010 must be
completed and there must be a positive net income achieved as an overall minimum
for any award to be paid.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
q
Business objectives will be the five objectives established by the Board at the
end of 2008 and which have been approved by the Board for the 2010 Strategic
Plan. These are defined in detail in a separate document and include capital,
asset quality, deposit, human capital, and market strategy/profitability
objectives.

 
 
q
Individual portion pool will be budgeted and accrued at Target, company award
accrued according to performance during the year.  Individual Performance award
will be based on performance of specific objectives, established at the
beginning of each year.  If there is no company award, individual awards may or
may not be paid.

 
 
q
Awards for performance between Threshold, Target and Maximum will be
interpolated.

 
 
q
An employee must be continuously employed through award payment date to receive
an award, except for death, disability, involuntary termination (not for cause)
and retirement, when awards will be prorated.

 
 
q
In certain circumstances an individual participant’s performance may be
determined to be inadequate and the participant would not receive any award
under this plan, including the award calculated for company performance.

 
 
q
All awards will comply with TARP provisions on executive compensation;
therefore, certain participants may not receive awards, even though eligible via
the above parameters.





Individual Matching Account – For 2010 there will be no Individual Matching
Deferral Account.


Peer Performance Lever – The above awards are determined by internally
established objectives which, at the beginning of the year, represent
anticipated competitive performance relative to peers. During the year overall
financial markets and the economy may change. With this change National Penn’s
relative peer performance may be better or worse than anticipated. The Committee
may increase or decrease the above awards based on that peer
performance.  Following are possible guidelines:


 
·
Top Quartile – no less than target award level

 
·
Second Quartile – no less than 20% below target award

 
·
Third Quartile – no more than target award level

 
·
Fourth Quartile – no more than threshold award level



Enterprise Risk Management Lever – The Committee shall have the discretion to
reduce the bonus payable to any or all participants if it determines that the
Company did not achieve its goals with respect to Enterprise Risk Management.
 
 
 
 

--------------------------------------------------------------------------------

 
 